NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.

   EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
-in claim 1, line 2, the word “data” is added between the words “first” and “line”.  

 Allowable Subject Matter
Claims 1-21 are allowed. 
The following is Examiner’s statement on the reasons for allowance:

1, 12, and 19, Applicant is claiming a display apparatus comprising a display panel, a gate driver, and a plurality of data drivers.  The display panel is comprised of a plurality of data lines, including a first data line group and a second data line group.  The data drivers generate gradation data signals that have a positive polarity and supply them to one of the first data line group or second data line group and a negative polarity to the other of the first data line group or second data line group.  The positive polarity gradation signals are generated in synchronization with phases of a clock signal.  On the other hand, the negative polarity gradation signals are generated in synchronization with a delay clock signal, which is delayed by a predetermined period from the phases of the clock signal.   This delay results in the negative polarity gradation signals being generated with phase differences from the positive polarity gradation signals. 

Regarding Claim 1, Lee (Figs. 10-11), US 2017/0256228, teaches a display apparatus, comprising:
-a display panel (100) which comprises a plurality of data lines (400a-400c) that includes a first line group (odd data lines DL) and a second data line group (even data lines DL) and a plurality of gate lines arranged to intersect with the plurality of data lines (e.g., Gate lines GL intersect data lines DL), and in which display cells serving as pixels are arranged at each intersection portion of the data lines and the gate lines (e.g., Pixels at the intersection of gate lines GL and data lines DL); 
-a gate driver (300) which supplies a gate selection signal to each of the plurality of gate lines (e.g., Gate 300 applies gate signals to gate lines GL); and 
(400a-400c) which is arranged for each predetermined number of the data lines (DL), respectively receives a video signal, generates gradation data signals having positive polarity and gradation data signals having negative polarity with respect to a predetermined reference voltage based on the video signal (e.g., Data drivers 400a-400c generate positive and negative display data in a column inversion driving technique, as shown in Fig. 11a), outputs the gradation data signals having positive polarity to one of the first data line group and the second data line group (e.g., Positive data signals applied to odd data lines) , and outputs the gradation data signals having negative polarity to the other one of the first and the second data line groups (e.g., Negative data signals applied to even data lines), 
-wherein the data drivers (400a-400c); 
-generate, as the gradation data signals having positive polarity, first signals in which data pulses each having an analog voltage value which has positive polarity that corresponds to a luminance level of each pixel based on the video signal appear in predetermined cycles (e.g., Positive data signals are applied to the pixels connected to the odd data lines; par. 0043), and
-generate, as the gradation data signals having negative polarity, second signals in which data pulses each having an analog voltage value which has negative polarity that corresponds to a luminance level of each pixel based on the video signal appear in each of the predetermined cycles (e.g., Negative data signals are applied to the pixels connected to the even data lines.  Because the positive data signals and negative data signals are opposite in polarity, they have phases that are opposite; par. 0115).
wherein the gradation data signals having positive polarity are generated at timings synchronized with phases of a clock signal, and 
the gradation data signals having negative polarity are generated at timings synchronized with phases of a delay clock signal which is delayed by a predetermined period from the phases of the clock signal, so that the gradation data signals having negative polarity are generated with phase differences from the gradation data signals having positive polarity.

Applicant’s invention is best shown in Figure 7 below.


    PNG
    media_image1.png
    687
    919
    media_image1.png
    Greyscale



Claims 2-11 are allowed because they depend on claim 1. 

Regarding Claim 12, the limitations of claim 12 are similar to those of claim 1 and the reasons for allowance are therefore the same. 

Claims 13-18 are allowed because they depend on claim 12. 

Regarding Claim 19, the limitations of claim 19 are similar to those of claim 1 and the reasons for allowance are therefore the same.  

Claims 20-21 are allowed because they depend on claim 19. 

					       Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 18, 2022